DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IB on September 3, 2020 and an application filed in IB on March 21, 2021. It is noted, however, that applicant has not filed a certified copy of the IBCN2020/113202 and IBCN2021/084465 application as required by 37 CFR 1.55.
Although Applicant requested the USPTO retrieve the document through the PDX, the document was not retrieved. Applicant bears the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. MPEP 215.02(a)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 2, 4, 11 – 12, & 15 – 16, the claims recite the phrase “and or”. It is unclear whether Applicant intended “and” or “or,” which would alter the interpretation of the claims. For the current office action, the broadest reasonable interpretation of the claim is to assume Applicant intended “or”. Amendment and clarification are requested.
Claim 4 recites the limitation "the side seal" in the container according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the side seal" in the laundry detergent bag according to claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the side seal" in the laminate according to claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is drawn to “The laminate according to claim 13…” However, claim 13 is drawn to a laundry bag. It is assumed Applicant intended claim 16 to be dependent on claim 14, which is drawn to “A laminate…” Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. (US 2015/0104628 A1).
With regard to claims 1 & 14, O’Donnell et al. teach a multi-layer polymeric film for packaging products (paragraph [0004]) comprising a polyethylene layer A (paragraphs [0046] – [0049]), a polyethylene layer B (paragraphs [0055] – [0057]), optional additional layers, such as C & D, of polyolefin (e.g. polyethylene) material (paragraph [0063]), optional bulk layers of polyethylene (e.g. LDPE) (paragraph [0065]), and optional skin layers formed of polyolefin resin (e.g. polyethylene) (paragraph [0067]). O’Donnell et al. defines “polyolefin” to include homopolymers of ethylene (“polyethylene”) (paragraph [0039]). Additional materials, such as polyethylene, may be present in any layer (paragraph [0078]). Any of these layers may reasonably be assigned as “first layer of polyethylene,” “second layer of polyethylene,” and “third layer of polyethylene.”
The films may be uniaxial or biaxially oriented (paragraphs [0097] & [0099] – [0101]). All layers of a biaxially stretched film are oriented in both the machine direction and the transverse direction.
With regard to claim 1, the multi-layer polymeric films can be utilized for containers or bags for consumer products, such as fabric care products (i.e. laundry), pouches, individual wrapping for hygiene articles (paragraph [0094]). 
With regard to claim 5, as discussed above, O’Donnell et al. teach the multi-layer polymeric films can be utilized for containers or bags for consumer products, such as fabric care products, pouches, individual wrapping for hygiene articles (paragraph [0094]). The films provide increased flexibility for desired applications (paragraph [0092]).
With regard to claim 8, the laminate be arranged as Skin/(A/C/B)n/Skin layers (paragraph [0089]). Considering all the layers are biaxially oriented after co-extrusion, any layer can be reasonably assigned the labels of Applicant’s i, ii, & iii layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4 & 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. (US 2015/0104628 A1), as applied to claims 1 & 14 above.
With regard to claims 2 & 15, O’Donnell et al. teach the A layers have a thickness of 15 micrometers or less (paragraph [0053]). The B layers have a thickness between about 0.05 micrometers and about 15 micrometers (paragraph [0058]). The thicknesses of layers A and B overlap with Applicant’s claimed range of 5 – 50 microns for the first and second layers and 10 to 250 microns for the third layer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 3, O’Donnell et al. teach the A layers contain greater than 50 wt.% polypropylene (paragraph [0050]), the B layers contain up to about 100 wt.% polyethylene (paragraphs [0055] – [0056]). Bulk layers, such as C or D layers, and the skin layer(s) may be composed of greater than 50 wt.% polyethylene, such as LDPE and LLDPE (paragraphs [0065], [0067], & [0070]). Therefore, a layer containing Skin/A/B/C/Bulk/Skin layers, wherein all the layers except the A layer contains 100% polyethylene, then 9 wt.% or more of the laminate is polypropylene (a thermoplastic that is not polyethylene). 9 wt.% or more polypropylene overlaps with Applicant’s claimed range of no more than 10% by weight thermoplastic polymer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 4 & 16, O’Donnell et al. do not explicitly teach the claimed tensile strength or sealing strength along the machine direction, the transverse direction, or the side seal.
However, O’Donnell et al. teach the materials for layers A and B may be chosen to have higher tensile strength and modulus than that of the materials in the skin or any bulk layers (paragraphs [0047] & [0091]). Additionally, O’Donnell et al. teach the stretch (orientation) temperature selected is a compromise between the tensile of the film, line efficiency, and line speed (paragraph [0101]). 
Therefore, based on the teachings of O’Donnell et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the composition and stretching temperatures in the uniaxial and/or biaxial directions through routine experimentation in order to achieve the desired tensile strength properties.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. (US 2015/0104628 A1), in view of Niedersüss et al. (US 2018/0126695 A1).
With regard to claim 9, O’Donnell et al. do not teach the initial sealing temperature of the first layer or the laminate.
Niedersüss et al. teach a multilayer polyethylene film wherein the initial sealing temperature of the laminate may be adjusted by altering the amount of non-polyethylene thermoplastic resins (e.g. propylene copolymer BC918CF) in layer C of the polyethylene laminate (paragraph [0231], Samples IE-1 vs. IE2 of Table 1). IE2 contains higher amount of propylene copolymer in layer C and a higher initial sealing temperature compared to IE1 contains only a propylene-ethylene-butene terpolymer (paragraph [0235] & Table 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the concentration of non-ethylene polymers, such as propylene polymer, in any of the layers of the multi-layer film through routine experimentation in order to achieve the desired initial sealing temperature of a single layer or the entire laminate.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 6 – 7, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. (US 2015/0104628 A1), in view of Rong et al. (US 2017/0043561 A1).
With regard to claim 10, O’Donnell et al. teach a multi-layer polymeric film for packaging products (paragraph [0004]) comprising a polyethylene layer A (paragraphs [0046] – [0049]), a polyethylene layer B (paragraphs [0055] – [0057]), a third layer C of polyolefin (e.g. polyethylene) material (paragraph [0063]), bulk layers of polyethylene (e.g. LDPE) (paragraph [0065]), or alternating layers A and B in total of three layers or more (paragraphs [0080] – [0083]), or skin layers formed of polyolefin resin (e.g. polyethylene) (paragraph [0067]). Additional materials, such as polyethylene, may be present in any layer (paragraph [0078]).
The films may be biaxially oriented (paragraphs [0097] & [0099] – [0101]). All layers of a biaxially stretched film are oriented in the machine direction and the transverse direction.
The multi-layer polymeric films can be utilized for containers or bags for consumer products, such as fabric care products (i.e. laundry), pouches, individual wrapping for hygiene articles (paragraph [0094]). 
With regard to claims 6 & 10, O’Donnell et al. fails to teach the pouch for fabric care (i.e. bag for packaging laundry detergent) contains a specific amount of laundry detergent.
Rong et al. teach heat-sealed polyethylene laminates formed into pillow bags of a variety of sizes, such as 0.25 kg to 5 kg (paragraph [0002]), or more particularly, containing 1.7 kg to 2.8 kg of dry laundry detergent (paragraphs [0017], [0053], & [0059]). These ranges are within Applicant’s claimed range of 0.1 kg to 5 kg of laundry detergent. Containers for of sufficient strength relatively large weight products require sufficient thickness (paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the polyethylene-based film pouches (i.e. bags) taught by O’Donnell for containing laundry detergent up to 5 kg in weight because Rong et al. demonstrate polyethylene laminates of sufficient thickness have sufficient strength for adequately holding relative large weight products.

With regard to claim 7, as discussed above, O’Donnell et al. teach the multi-layer polymeric films can be utilized for containers or bags for consumer products, such as fabric care products, pouches, individual wrapping for hygiene articles (paragraph [0094]).
With regard to claim 11, O’Donnell et al. teach the A layers have a thickness of 15 micrometers or less (paragraph [0053]). The B layers have a thickness between about 0.05 micrometers and about 15 micrometers (paragraph [0058]). The thicknesses of layers A and B overlap with Applicant’s claimed range of 5 – 50 microns for the first and second layers and 10 to 250 microns for the third layer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 12, O’Donnell et al. do not explicitly teach the claimed tensile strength or sealing strength along the machine direction, the transverse direction, or the side seal.
However, O’Donnell et al. teach the materials for layers A and B may be chosen to have higher tensile strength and modulus than that of the materials in the skin or any bulk layers (paragraphs [0047] & [0091]). Additionally, O’Donnell et al. teach the stretch (orientation) temperature selected is a compromise between the tensile of the film, line efficiency, and line speed (paragraph [0101]). 
Therefore, based on the teachings of O’Donnell et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the composition and stretching temperatures in the uniaxial and/or biaxial directions through routine experimentation in order to achieve the desired tensile strength properties.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. & Rong et al., as applied to claim 10 above, and further in view of Owensby et al. (US 2010/0054636 A1).
With regard to claim 13, O’Donnell et al. are silent with regard to the pouch/bag packaging being a stand-up bag (pouch) with a spout.
Owensby et al. teach flexible packages, such as stand-up pouches (paragraph [0066] & Figs. 3a-3b, formed of oriented ethylene-based polymers (paragraphs [0032] – [0033] & [0058] [0078] – [0084]). The pouch can be created with a pour exit, such as pour spouts (paragraphs [0103] – [0104]). These ethylene-based polymer laminate films have sufficient stiffness for enabling a pouch to remain generally upright relative to a horizontal surface when the pouch is placed on the horizontal surface (paragraphs [0078] – [0083]).

    PNG
    media_image1.png
    457
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    454
    601
    media_image2.png
    Greyscale

Therefore, based on the teachings of Owensby et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use pouches formed from oriented polyethylene laminates, as taught by O’Donnell et al., for forming stand-up pouches with sprouts because ethylene-based laminates have been proven to provide sufficient stiffness for enabling pouches to remain generally upright relative to a horizontal surface (“stand-up pouches”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781